Citation Nr: 1747043	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  14-01 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.  

2.  Entitlement to service connection for a right forearm disability.  

3.  Entitlement to service connection for a right hand disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The appellant had service with the Alabama Army National Guard from April 1975 until his retirement in April 2000; such service consisted on multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), including an ACDUTRA period from August 23, 1986, through September 6, 1986.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appellant waived a hearing before the Board in his November 2013 substantive appeal, via a VA Form 9.

By way of procedural background, this matter was previously before the Board in March 2016.  The Board remanded the appeal for further development and it has now been returned for further appellate consideration.  

The issues of entitlement to service connection for right hand and right elbow disabilities addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The appellant does not have a currently diagnosed right forearm disability.  


CONCLUSION OF LAW

The criteria for service connection for a right forearm disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Pertinent Service Connection Law and Regulations

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

A veteran may benefit from a presumption of service connection based on certain chronic diseases enumerated in the regulation, such as osteoarthritis.  38 C.F.R. 
§ 3.309 (a).  In this regard, when a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and one of these diseases becomes manifest to a degree of 10 percent within one year from date of termination of active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Even if a chronic disease is not shown within one year of discharge from active service, service connection may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States; at all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a member of the National Guard must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id. 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6 (a).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).  INACDUTRA means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

However, unless and until veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of service connection accorded certain diseases under the pertinent sections of the statute and regulations do not apply.  See Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that presumptions of service connection and the presumptions of soundness and aggravation cannot apply to appellants whose claims are based only on a period of active duty for training); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of ACDUTRA).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the appellant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the appellant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53 (1990).






III.  Service Connection Analysis for Right Forearm

The appellant  seeks service connection for a right forearm disability, which he attributes to a right forearm contusion sustained in August 1986. 

VA received his application for compensation in August 2010.

The appellant's treatment records submitted since the filing of his claim do not show arthritis or other currently diagnosed disability of the right forearm.  See August 2010, March 2011, and June 2016 private treatment records.

The appellant was afforded a VA examination in November 2016 in connection with this claim.  The examiner conducted x-ray studies, which reported that there are no significant abnormalities of the right forearm and the soft tissues were normal.  On physical examination, the appellant had full range of motion and strength in the right elbow.  The examiner concluded that the appellant does not have a right forearm condition, as he had normal x-ray studies.  The Board finds highly probative the November 2016 opinion that the appellant has no current right forearm disability because the opinion is based on a clinical evaluation of the appellant's right forearm and x-ray studies.

The appellant asserts, in a June 2011 statement, that he has arthritis in his right forearm.  Although a layperson such as the appellant can competently report symptoms that can be observed through the senses, such as pain, a diagnosis of arthritis requires x-ray studies and diagnosis by a physician.  Consequently, the appellant is not competent to diagnose arthritis in the right forearm.  See Layno at 470.  Significantly, in this case, there is no competent medical evidence that the appellant has been diagnosed with a right forearm disability since the beginning of the claim. 

Moreover, to the extent that he seeks compensation for the actual pain in his right forearm, the Board notes that pain alone is not a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).    Again, the competent medical evidence demonstrates no pathology to account for the appellant's forearm pain and outweighs any lay reports of current pathology.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a claim for service connection for a right forearm disability.  Without a current disability, a claim for service connection under any theory of entitlement must be denied.  See Brammer, 3 Vet. App. 223 (1992).  

ORDER

Entitlement to service connection for a right forearm disability is denied. 


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  This obligation is mandatory, not discretionary.  Additionally, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The service connection claim for the right elbow disability must be remanded for an additional etiology opinion.  The Board directed, in the March 2016 remand, that the appellant be provided a VA examination of the right elbow and requested a medical opinion on the etiology of any current disability.  Although the appellant was afforded a VA examination for the right elbow in November 2016, the examination report is unclear as to the existence of a right elbow disability.  The examiner checked the box indicating that the appellant does not have a current diagnosis associated with claimed condition, but also noted that x-ray studies of the right elbow show "very minimal spur formation off the olecranon."  Moreover, earlier private treatment records dated in March 2010 report evidence of elbow joint effusion and minimal arthritic changes and private treatment records dated in September 2010 show a diagnosis of arthritis in the right elbow.  In light of the foregoing, clarification is needed as the VA examination report does not diagnose a definitive disability of the right elbow or instead explain why no current diagnosis now exists.  Additionally, the examiner did not offer a medical opinion as directed by the March 2016 Board remand regarding the etiology of the right elbow arthritis or other right elbow disability.  Thus, the November 2016 VA examination does not substantially comply with the previous Board remand directives and a new medical opinion is required to adjudicate the service-connection claim now on appeal.

The service connection claim for a right hand disability must also be remanded for an additional etiology opinion from a VA examiner.  The appellant provided a private medical opinion dated in June 2016 from Dr. R. D. that opines the appellant's "injury while in service in August 1986 may be contributing to his arthritis which is causing his pain."  The VA opinion obtained in November 2016 did not discuss and reconcile this private medical opinion.  Instead, the VA examiner opined that, among other reasons, the right hand disability was not related to the in-service injury because "other causes for his symptoms have not been ruled out."  This reasoning does not provide an adequate basis for finding that it is less likely than not that the appellant's right hand disability was due to his active service.  While the VA examiner's opinion indicates that the Veteran's hand disability is not etiologically related to his in-service injury, the opinion is equivocal and is not supported by an adequate rationale.  Thus, a VA addendum medical opinion is required to further evaluate the etiology of the appellant's right hand disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion on the etiology of the currently diagnosed right elbow disability(s).  
Whether an additional physical examination of the appellant is required is left to the examiner's discretion.  


After a complete review of the claims file, the examiner should:

(a) Specifically identify all disabilities of the right elbow and indicate date of onset.  

(b) Provide an opinion, for each current disability, on whether it had its onset during the August 1986 ACDUTRA period during which he injured his right forearm.    
 
The examiner is advised that an explanation must be provided for any opinions and/or conclusions reached.  

2.  Obtain an addendum medical opinion on the etiology of the appellant's right hand arthritis.  The examiner is advised that an explanation must be provided for any opinions and/or conclusions reached.  Whether an additional physical examination of the Veteran is required is left to the examiner's discretion. 

After a complete review of the claims file, the examiner should:

(a) Specifically identify all disabilities of the right hand, including arthritis, and 

(b) Determine whether a right hand disability pre-existed the appellant's August 1986 ACDUTRA period.  Attention is called to the August 1986 x-ray studies that indicate evidence of seemingly old trauma to the navicular bone of the wrist.  

(c) If a right hand disability did pre-exist the August 1986 ACDUTRA period, was it aggravated by the August 1986 injury to right forearm?

(d) If a right hand disability did not pre-exist the August 1986 period, provide an opinion, for each current disability, on whether it had its onset during any qualifying period of service, including the August 1986 ACDUTRA period during which he injured his right forearm.   **In doing so, specifically discuss the June 2016 private medical opinion that relates the degenerative joint disease of the hand to the in-service injury 

3.  Thereafter, readjudicate the right elbow and right hand issues on appeal.  If any benefit is not granted, the appellant and his representative should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


